VICTORY, J.,
would grant the writ with the following order: Relators have demonstrated they have been unable to obtain evidence material to their case despite due diligence. La.Code Civ. P. art. 1602. Under the facts presented, the trial court’s proposed severance of the survival action claims is not a suitable substitute for a continuance. Accordingly, the judgment of the trial court is reversed, and the trial court is ordered to grant relators a reasonable continuance pending receipt of the DNA test results.